Citation Nr: 9912740	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-51 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for prostate cancer and 
surgical removal of testes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1942 to July 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that denied service 
connection for prostate cancer with bilateral orchiectomy 
(excision of both testes).  In October 1997, the Board 
remanded the case to the RO for additional development, and 
the file was returned to the Board in 1998.



FINDINGS OF FACT

1.  Service connection is in effect for bilateral hydrocele 
with chronic epididymitis and atrophic right testicle, rated 
10 percent.

2.  Prostate cancer was not present in service or until 
around 1989 and prostate cancer or residuals of surgery for 
prostate cancer, including removal of the testes, is not 
related to an incident of service, the service-connected 
disability or residuals of treatment for the service-
connected disability.


CONCLUSION OF LAW

Prostate cancer and postoperative residuals thereof, 
including removal of the testes, were not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in active service, and were not proximately due 
to or the result of the service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1942 to July 
1945.

The service medical records reveal that the veteran was 
hospitalized from June to July 1945.  Clinical records of 
this hospitalization note a history furnished by the veteran 
to the effect that 6 years earlier he had had a bilateral 
operation for hydrocele and that about 2 years after the 
operation the hydrocele returned.  The diagnoses were 
recurrent bilateral hydrocele and chronic epididymitis.  A 
certificate of disability for discharge shows that he was 
found medically unfit for active service because of 
hydrocele, recurrent, bilateral; and epididymitis that had 
been aggravated by active service.

In July 1946, the Board found that service connection was 
warranted for bilateral recurrent hydrocele with epididymitis 
that had been aggravated by active.

An August 1946 RO rating decision granted service for 
bilateral hydrocele with secondary epididymitis based on 
aggravation in service.  A zero percent rating was assigned 
for this condition, effective from July 1945.

A November 1962 RO rating decision increased the evaluation 
for bilateral hydrocele with epididymitis from zero to 
10 percent, effective from October 1962.

A private medical record shows that the veteran underwent 
exploration of the right hemiscrotum, excision of a lipoma 
from the region of the right testis, and biopsy of the right 
testis in 1977.  Biopsy of the testis showed atrophy and mild 
chronic inflammation.  The diagnosis was lipoma of the right 
spermatic cord.

A private medical report dated in January 1978 show a 
diagnosis of possible bilateral testicular hypertrophy.  It 
was noted that he would probably require bilateral 
orchiectomy for this condition.

A March 1978 RO rating decision reclassified the veteran's 
service-connected genitourinary condition to include atrophic 
right testicle.  Special monthly compensation was granted for 
loss of use of a creative organ, effective from February 
1978.  Service connection has not been granted for any other 
disability and the 10 percent rating for the service-
connected genitourinary disorder has remained unchanged.

VA and private medical records show that the veteran was 
treated or examined for genitourinary problems in the 1960's, 
1970's, 1980's, and 1990's.  The more salient medical reports 
with regard to the claim for service connection for prostate 
cancer with surgical removal of the testes are discussed in 
the following paragraphs.

The post-service medical records do not show the presence of 
prostate cancer until 1989.  A private medical report of the 
veteran's hospitalization in September 1989 notes that he was 
admitted for TURP (transurethral resection of the prostate), 
that he had been having increasing symptoms of prostatism, 
including nocturia times 5, dribbling, slow stream, and 
recurrent UTI's (urinary tract infections).  He had the TURP 
and the pathology report of the tissue removed at surgery 
showed moderately differentiated adenocarcinoma of the 
prostate.  A private medical report dated in December 1989 
notes that the veteran completed a course of radiation 
therapy.

Private medical records show that the veteran was 
hospitalized in November 1995 for bilateral orchiectomy for 
treatment of metastatic prostate cancer.  It was noted that 
prostate cancer was found in 1989 and that he had been 
treated with radiation therapy for this condition.  He 
continued to have rising prostatic specific antigen that 
finally got into the 80's and in June 1995 he developed some 
pain in the right hip after an automobile accident, and that 
he felt the pain was secondary to the accident.  The pain 
continued and he had some back pian.  It was noted that he 
was treated by a physician who thought that the hip pain was 
probably metastatic disease.  He underwent the bilateral 
orchiectomy in November 1995 and was seen by Cardiology.  He 
was treated with Depo-Lupron and received considerable 
benefit.  The final diagnosis was metastatic carcinoma of the 
prostate and angina pectoris.

A private medical report dated in December 1995 notes that 
Stage B2 moderately well differentiated adenocarcinoma of the 
prostate subsequent to TURP was found in 1989 and that he 
received 6000 cGy with small field rotation technique to the 
prostate.  The impressions included adenocarcinoma of the 
prostate, original stage B2 in 1989, with clinical evidence 
of bone metastases, status post Lupron therapy and 
orchiectomy.

A January 1996 private medical report notes that the veteran 
completed palliative radiotherapy for bone metastasis to the 
right acetabulum.

The veteran underwent a VA medical examination in April 1998 
in order to obtain an opinion as to the medical probabilities 
that his prostate cancer and or the need to perform the 
orchiectomy could be attributed to military service or the 
service connected genitourinary condition.  The examiner 
reviewed the evidence in the veteran's claims folder.  The 
diagnoses were status postoperative TURP with prostate cancer 
found and history of widespread metastatic disease; status 
post orchiectomy to help control the metastatic disease; and 
history of epididymitis and hydrocele.  The examiner opined 
that there was no cause and effect relationship between the 
veteran's service connected genitourinary disorder and the 
prostate cancer.  The examiner noted that the service-
connected disability did not cause the prostate cancer and 
that the orchiectomy was done for palliation the prostate 
cancer.  The examiner also stated that, other than anatomic 
proximity, there was no relationship between the disease of 
the testes and epididymes and the cancer of the prostate.

B.  Legal Analysis

The veteran's claim for service connection for prostate 
cancer with surgical removal of the testes is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
Service connection is in effect for bilateral hydrocele with 
epididymitis and an atrophic right testicle.  Secondary 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

A review of the service medical records does not show the 
presence of prostate cancer, and the post-service medical 
records do not show this condition until 1989, many years 
after the veteran's separation from service.  The post-
service medical records do not link the veteran's prostate 
cancer or postoperative residuals thereof, including removal 
of the testes, to an incident of service, the service-
connected genitourinary condition or treatment for the 
service-connected genitourinary condition.  In 1998, the 
veteran underwent a VA medical examination in order to obtain 
an opinion as to the medical probabilities that his prostate 
cancer and or the need to perform the orchiectomy could be 
attributed to military service or the service connected 
genitourinary condition. The examiner opined that there was 
no relationship between the veteran's service connected 
genitourinary disorder and the prostate cancer.  The examiner 
who saw the veteran and reviewed the evidence in the claims 
folder opined that the service-connected disability did not 
cause the prostate cancer and that the orchiectomy was done 
for the prostate cancer.  

While the veteran's assertions are to the effect that his 
prostate cancer with surgical removal of the testes is due to 
his service-connected genitourinary condition, this lay 
evidence is not sufficient to support the claim for service 
connection for a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that a private medical report dated in January 1978 
suggested that the veteran would probably require bilateral 
orchiectomy for his bilateral testicular hypertrophy, but the 
overall medical evidence clearly shows that the bilateral 
orchiectomy was performed for the prostate cancer and not the 
service-connected bilateral testicular hypertrophy.

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of prostate cancer until 
many years after service and does not link it or residuals 
thereof, including surgical removal of the testes, to an 
incident of service, to the service-connected disability, or 
to treatment for the service-connected disability.  Moreover, 
by finding no relationship whatsoever, the examiner's opinion 
rules out aggravation as a basis for service connection.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Hence, the Board 
finds that the prostate cancer with surgical removal of the 
testes is not due to an incident of service and is not 
proximately due to or the result of the service-connected 
disability or treatment for this condition.  
The preponderance of the evidence is against the claim for 
service connection for prostate cancer with surgical removal 
of the testes.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer with surgical removal 
of the testes is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

